                                         IN THE UNITED STATE DISTRICT COURT
                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

ANNIE PAYNE,                                                         §
                  Plaintiff,                                         §
                                                                     §
v.                                                                   §                     CIVIL ACTION H-18-2353
                                                                     §
MRS ASSOCIATES, INC.,                                                §
            Defendant.                                               §

                                                   RULE 16 SCHEDULING ORDER

Anticipated Length of Trial:      2    days           Jury:    X         Non-Jury:

The disposition of this case will be controlled by the following schedule:

1. December 28, 2018       NEW PARTIES shall be joined by this date. The attorney causing such joinder must provide copies of this
                           ORDER to the new parties.

2. December 28, 2018       AMENDMENTS to pleadings by Plaintiff or Counter-Plaintiff shall be made by this date. Absent parties’
                           agreement or court approval, answers may not be amended more than 20 days after this date. Answers to
                           amended claims and counterclaims are due 20 days after amended claims or counterclaims are filed. Any
                           amendments after this date must be accompanied by a motion.

3. February 15, 2019       EXPERT WITNESSES FOR PLAINTIFF/COUNTER-PLAINTIFF shall be identified by a report listing
                           the qualifications of each expert, each opinion the expert will present, and the basis for each opinion.

4. March 15, 2019          EXPERT WITNESSES FOR DEFENDANT/COUNTER-DEFENDANT shall be identified by a report
                           listing the qualifications of each expert, each opinion the expert will present, and the basis for each opinion.

5. April 17, 2019          DISCOVERY must be completed by this date. Written discovery requests are not timely if they are filed so
                           close to this deadline that the recipient would not be required under Federal Rules of Civil Procedure to respond
                           until after the deadline.

6. May 19, 2019            MEDIATION/ADR with parties appearing in person or by a principal, and insurance companies that must be
                           involved in settlement appearing by a representative with authority to settle, to be completed by this date or the
                           parties shall file a report stating why Mediation/ADR is not appropriate.

7. May 24, 2019            DISPOSITIVE MOTIONS and ALL OTHER PRETRIAL MOTIONS (including Daubert/Kumho motions,
                           but not including other motions in limine) will be filed by this date.

8. September 13, 2019      JOINT PRETRIAL ORDER shall be filed on or before this date. Plaintiff is responsible for timely filing the
                           complete Joint Pretrial Order in the form set forth in the published Court Procedures.

9. September 20, 2019      OBJECTIONS to exhibits and/or witnesses shall be filed on or before this date.

10. September 27, 2019 DOCKET CALL is held in Courtroom 9D starting at 10:00 a.m. on this date. Absent parties’ agreement or
                       court approval, no documents filed within five (5) days before the Docket Call will be considered at Docket
                       Call.

All communications concerning the case shall be directed in writing to Rhonda Moore-Konieczny, Case Manager for United States District Judge
Gray H. Miller, P.O. Box 61010, Houston, Texas 77208, or cm4141@txs.uscourts.gov.

Signed: December 11, 2018
                                                                                       Gray H. Miller
                                                                                 United States District Judge
